DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “said fitting nut at an axial end has a surface tapered to a reduced inner 
diameter”.  It is unclear if this is a different tapered surface than the one already recited in line 18 of claim 1.  Clarification is need.
Claim 23 recites “said fitting nut at an axial end has a surface tapered to a reduced inner 
diameter”.  It is unclear if this is a different tapered surface than the one already recited in line 21 of claim 16.  Clarification is need.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, 8, 10, 15-18 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMurray 2,358,408.
In regard to claim 1, McMurray discloses a compression fitting for connecting a selected one of pipes having a range of outer diameters between a maximum diameter and a minimum diameter, comprising: a support body 10 substantially tubular around an axis and having a main body section 10 and at least one end section, said main body section having an inner surface defining a fluid passage, said one end section having a first inner surface (horizontal surface at the bottom of 18) having a first diameter substantially equal to said maximum diameter, and an end face (vertical surface at the top of 18) remote from said main body section, and a transition surface 18 between said main body section inner surface and said support body end section inner surface; a gasket 20 adapted to fit over said selected pipe and engage said support body end section end face (see 20 engaging the vertical end surface of 10 in fig. 3); 
a grip ring 32 encircling said selected pipe with said gasket between said grip ring and said one support body end section end face; and a fitting nut 28 encircling said grip ring and said gasket, said fitting nut having a tapered inner surface 32 whereby axial movement of said fitting nut toward said support body main body section directly engages said grip ring to bias said grip ring radially inwardly against said selected pipe in a compression position in which said grip ring secures said selected pipe in said support body, and said grip ring retains said gasket inside said fitting nut between said grip ring and said one support body end section end face.
In regard to claim 2, wherein said engagement of said grip ring and said fitting nut extends around said grip ring to block said gasket from passing between the grip ring and fitting nut (see fig. 3).
In regard to claim 3, wherein said fitting nut at its end remote from said support body has an annular gap from said selected pipe, and said grip ring in said compression position blocks said gap to retain said gasket between said grip ring and said one support body end section end face within said fitting nut (see fig. 3).
In regard to claim 5, wherein said support body main body section is secured to a pipe end 12.
In regard to claim 6, wherein said transition surface 18 is substantially conical along and around the axis.
In regard to claim 8, further comprising:
a threaded outer surface 16 on said support body end section;
an inner thread 30 in said fitting nut adapted to engage said threaded outer surface of said one support body end section, wherein threading said fitting nut onto said end section threaded outer surface engages said fitting nut tapered inner surface with said grip ring to bias said grip ring inward radially against said selected pipe, and draws said support body and said gasket together in the axial direction (see fig. 3).
In regard to claim 10, McMurray discloses a compression fitting for connecting a first pipe to a second pipe, said first pipe having an outer first diameter and said second pipe having an outer second diameter, said first diameter being equal to or greater than said second diameter, comprising:
a support body 10 substantially tubular around an axis and having a central body section between opposite end sections, said central body section having an inner surface defining a fluid passage, each of said support body opposite end sections having a first inner surface having a third diameter equal to or greater than said first diameter, an end face, and a transition surface between said central body section inner surface and each of said support body end section first inner surfaces;
at least one gasket 20 adapted to fit over one of said first and second pipes and engage said support body end section end face;
a grip ring 34 encircling said one of said first and second pipes with said gasket between said grip ring and said one support body end section end face; and
at least one fitting nut 28 encircling said grip ring and said at least one gasket, said fitting nut having a tapered inner surface whereby axial movement of said fitting nut toward said support body main body section directly engages said at least one fitting nut against said at least one grip ring to bias said at least one grip ring radially inwardly against said selected pipe in a compression position in which said grip ring secures said selected pipe in said support body, and said grip ring retains said gasket inside said fitting nut between said grip ring and said one support body end section end face.
In regard to claim 15, wherein said support body end section transition surfaces 18 between said central body section inner surface and each of said support body end section inner surfaces are substantially conical along and around the axis.
In regard to claim 16, McMurray discloses a compression fitting for connecting a selected one of pipes having a range of outer diameters between a maximum diameter and a minimum diameter, comprising:
a support body 10 substantially tubular around an axis and having a main body section and at least one end section, said main body section having an inner surface with a first diameter substantially equal to said minimum diameter, said one end section having an inner surface having a second diameter substantially equal to said maximum diameter and adapted to receive said selected pipe therein, and an end face remote from said main body section, and a transition surface 18 between said main body section inner surface and said support body end section inner surface;
a gasket 20 adapted to encircle said selected pipe and engage said support body end section end face;
a grip ring 34 adapted to substantially encircle said selected pipe with said gasket between said grip ring and said one support body end section end face; and
a fitting nut28  encircling and having an annular engagement with said grip ring, said fitting nut having a tapered inner surface whereby axial movement of said fitting nut toward said support body main body section biases said grip ring radially inwardly toward said selected pipe in a compression position in which said grip ring is secured around said selected pipe in said support body, and retains said gasket inside said fitting nut between said grip ring and said one support body end section end face.
In regard to claim 17, wherein said annular engagement of said grip ring and said fitting nut extends around said grip ring to block said gasket from passing between the grip ring and fitting nut (see fig. 3).
In regard to claim 18, wherein said fitting nut at its end remote from said support body has an annular gap from said selected pipe, and said grip ring in said compression position blocks said gap to retain said gasket between said grip ring and said one support body end section end face within said fitting nut (see fig. 3).
In regard to claim 20, wherein said support body main body section 10 is secured to a pipe end 12.
In regard to claim 21, further comprising:
a threaded outer surface 16 on said support body;
an inner thread 30 in said fitting nut adapted to engage said threaded outer surface of said one support body end section, wherein threading said fitting nut onto said end section threaded outer surface engages said fitting nut tapered inner surface with said grip ring to bias said grip ring inward radially against said selected pipe, and draws said support body and said gasket together in the axial direction.
In regard to claim 22, wherein said grip ring 34 has an annular surface engaging said fitting nut tapered inner surface whereby axial movement of said fitting nut over said support body biases said grip ring radially inwardly toward said selected pipe.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,015,748. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gallagher, Newell, Burns and Al disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679